Exhibit 10

 

EXECUTION VERSION

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 26, 2010, is among ALLIED MOTION TECHNOLOGIES INC., a Colorado
corporation (the “US Borrower”), and ALLIED MOTION TECHNOLOGIES B.V., a Dutch
Closed Company with Limited Liability (the “EUR Borrower,” and together with the
US Borrower, the “Borrowers”), the Lenders under the Credit Agreement (as
defined below), and JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative
Agent (in such capacity, the “Administrative Agent”) under the Credit Agreement,
and J.P. MORGAN EUROPE LIMITED, as EUR Agent (the “EUR Agent,” and together with
the Administrative Agent, the “Agents”) under the Credit Agreement.

 

RECITALS

 

A.            The US Borrower, Precision Motor Technology B.V., a Dutch Closed
Company with Limited Liability, the Lenders, the Administrative Agent and the
EUR Agent have entered into a Credit Agreement, dated as of May 7, 2007 (the
“Credit Agreement”), as amended by that certain Waiver and First Amendment to
Credit Agreement, dated as of August 3, 2009, and that certain Second Amendment
to Credit Agreement, dated as of July 30, 2010, providing for a revolving line
of credit to US Borrower in an aggregate maximum principal amount of $8,000,000
as of the date hereof, and a revolving line of credit to EUR Borrower in an
aggregate maximum principal amount of €2,000,000 as of the date hereof. 
Capitalized terms used herein and not defined herein shall have the meanings set
forth in the Credit Agreement.

 

B.            The Borrowers have requested that the Lenders and the Agents
agree, and the Lenders and the Agents have agreed, to amend the terms and
conditions of the Credit Agreement subject to and as more fully set forth in
this Amendment.

 

AGREEMENT

 

IN CONSIDERATION of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders and the Agents agree as follows:

 

1.             Amendments to Credit Agreement.  Effective as of the Third
Amendment Effective Date, as defined below, and upon the terms and subject to
the conditions set forth in this Amendment, the Credit Agreement is hereby
amended as follows:

 

A.                                   Section 1.01 of the Credit Agreement is
hereby amended as follows:

 

1.             The definition of “Applicable Margin” is deleted in its entirety,
and substituted therefor is the following:

 

“Applicable Margin” means, for any day, (a) with respect to any ABR Loan, 1.00%,
(b) with respect to any Eurodollar Loan, 2.00%, (c) with respect to any EUR
Revolving Loan, 2.00%, (d) with respect to the unused commitment fee,

 

--------------------------------------------------------------------------------


 

0.375%, and (e) with respect to fees for Letters of Credit payable hereunder,
2.00%.

 

2.             The definition of “Borrowing” is deleted in its entirety, and
substituted therefor is the following:

 

“Borrowing” means (a) US Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) EUR Revolving Loans as to which a
single Term is in effect.

 

3.             The definition of “Consolidated EBITDA” is deleted in its
entirety, and substituted therefor is the following:

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication, to the extent deducted from
revenues in determining Consolidated Net Income for such period,
(a) Consolidated Interest Expense, (b) income tax expense, (c) depreciation,
(d) amortization, (e) any non-cash expense attributable to the expensing of
share based payment awards (including without limitation awards related to stock
option programs and phantom stock programs) pursuant to the implementation of or
compliance with the Financial Accounting Standards Board Statement 123R
(excluding any such expense that constitutes an accrual of or a reserve for cash
charges for any future period), (f) any non-cash mark-to-market losses under
Swap Agreements permitted under Section 6.05 of the Credit Agreement for such
period, and (g) all payments made by any Borrower under Swap Agreements
permitted under Section 6.05 of the Credit Agreement for such period, minus,
without duplication, to the extent included in revenues in determining
Consolidated Net Income for such period, (x) any non-cash gains attributable to
the expensing of share based payment awards (including, without limitation,
awards related to stock option programs and phantom stock programs) pursuant to
the implementation of or compliance with the Financial Accounting Standards
Board Statement 123R (excluding any such gain that represents the reversal of
any accrual of or reserve for anticipated cash charges in any prior period that
are described in the parenthetical to clause (e) above), (y) any non-cash
mark-to-market gains under Swap Agreements permitted under Section 6.05 of the
Credit Agreement for such period, and (z) all payments received by any Borrower
under Swap Agreements permitted under Section 6.05 of the Credit Agreement for
such period, in each case calculated for the US Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP for such period.  For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period any
Borrower or any Subsidiary shall have made any Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject

 

2

--------------------------------------------------------------------------------


 

of such Disposition for such Reference Period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period any Borrower or any Subsidiary
shall have made an Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Acquisition
occurred on the first day of such Reference Period.

 

4.             The third sentence of the definition of “EUR Revolving Loan
Commitment” is deleted in its entirety and substituted therefor is the
following:

 

The aggregate amount of all EUR Revolving Loan Commitments on the Third
Amendment Effective Date is €3,000,000.00.

 

5.             The definition of “EUR Borrower” is deleted in its entirety, and
substituted therefor is the following:

 

“EUR Borrower” means Allied Motion Technologies B.V., a Dutch Closed Company
with Limited Liability, as assigned from Precision Motor Technology B.V.

 

6.             The definition of “EUR Guaranty Agreement” is deleted in its
entirety, and substituted therefor is the following:

 

“EUR Guaranty Agreement” means that certain Amended and Restated Guaranty
Agreement (Dutch), dated as of October 26, 2010, executed by the US Borrower and
Precision Motor Technology B.V., a Dutch Closed Company with Limited Liability,
in favor of the Administrative Agent, as amended, supplemented or replaced from
time to time.

 

7.             The definition of “EUR Obligors” is deleted in its entirety, and
substituted therefor is the following:

 

“EUR Obligors” means each of the EUR Borrower, Precision Motor Technology B.V.,
a Dutch Closed Company with Limited Liability, and each Person that enters into
a Guaranty Agreement pursuant to Section 5.09(b).

 

8.             The definition of “EUR Pledge Agreement” is deleted in its
entirety, and substituted therefor is the following:

 

“EUR Pledge Agreement” means that certain Pledge Agreement, dated as of May 7,
2007, among the Borrowers and the Administrative Agent, as such agreement has
been or is hereafter amended, supplemented or replaced from time to time.

 

9.             The definition of “EUR Revolving Loans” is deleted in its
entirety, and substituted therefor is the following:

 

3

--------------------------------------------------------------------------------


 

“EUR Revolving Loans” means the Loans made pursuant to Section 2.01(b).

 

10.           The definition of “Interest Election Request” is amended by
deleting the phrase “or a Term Loan Borrowing”.

 

11.           The definition of “Revolving Loan Maturity Date” is deleted in its
entirety and substituted therefor is the following:

 

“Revolving Loan Maturity Date” means the earliest of (a) October 26, 2012 (which
date shall be extended to October 26, 2013 upon the request of the Borrowers and
subject to the prior written approval by the Agents and the Lenders, which
approval may be withheld by any Agent or any Lender in its or their sole
discretion), and (b) any date on which the Total Revolving Loan Commitment is
reduced to zero or otherwise terminated pursuant to the terms hereof or the
Revolving Loans shall have become due and payable in accordance with the terms
hereof.

 

12.           The definition of “Term” is deleted in its entirety, and
substituted therefor is the following:

 

“Term” means, save as otherwise provided herein, in relation to any EUR
Revolving Loan, the period for which such EUR Revolving Loan is borrowed as
specified in the Revolving Loan Borrowing Request relating thereto or as later
specified in Section 2.07.

 

13.           A new definition of “Third Amendment” is added as follows:

 

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of October 26, 2010, among the Borrowers, the Lenders and the Agents.

 

14.           A new definition of “Third Amendment Effective Date” is added as
follows:

 

“Third Amendment Effective Date” shall have the meaning set forth in the Third
Amendment.

 

15.           The second sentence of the definition of “Total Commitment” is
deleted in its entirety and substituted therefor is the following:

 

The Total Commitment as of the Third Amendment Effective Date is the sum of
$4,000,000.00 plus €3,000,000.00.

 

16.           The definition of “Total Revolving Loan Commitment” is deleted in
its entirety and substituting therefor the following:

 

4

--------------------------------------------------------------------------------


 

“Total Revolving Loan Commitment” means, at any time, the sum of $4,000,000.00
plus €3,000,000.00 or, if such amount is reduced pursuant to Section 2.08 or
Article VII, or increased pursuant to Section 2.19, the amount to which so
reduced or increased and in effect at such time.

 

17.           The definition of “Type” is deleted in its entirety and
substituting therefor the following:

 

“Type”, when used in reference to any US Revolving Loan or US Revolving Loan
Borrowing refers to whether the rate of interest on such Loan, or on the Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate.

 

18.           The definition of “US Loan” is deleted in its entirety, and all
references in any Loan Document to the term “US Loan” shall be deemed to be a
reference to the term “US Revolving Loan”.

 

19.           The third sentence of the definition of “US Revolving Loan
Commitment” is deleted in its entirety and substituted therefor is the
following:

 

The aggregate amount of all US Revolving Loan Commitments on the Third Amendment
Effective Date is $4,000,000.00.

 

B.            Clause (c) of Section 2.01 of the Credit Agreement is deleted in
its entirety.

 

C.            Section 2.02(b) is amended to delete the reference to Term Loans
in the first line thereof.

 

D.            Section 2.04 of the Credit Agreement is deleted in its entirety
and substituted therefor is the following:

 

Intentionally Omitted.

 

E.             Section 2.09(c) of the Credit Agreement is deleted in its
entirety and substituted therefor is the following:

 

Intentionally Omitted.

 

F.             Section 2.17(a) is amended by deleting the phrase “and Term
Loans” in clause (i) thereof.

 

G.            The second sentence of Section 5.08 is deleted in its entirety.

 

H.            Clauses (e) and (f) of Section 5.09 are deleted in their entirety
and substituted therefor are the following:

 

(e)           Upon the reasonable request by the Administrative Agent, the EUR
Borrower shall, and shall cause each EUR Obligor and any Subsidiary of any

 

5

--------------------------------------------------------------------------------


 

EUR Obligor to, execute a pledge and security agreement in form and substance
satisfactory to the Administrative Agent or otherwise pledge substantially all
of its property to the Administrative Agent pursuant to documentation in form
and substance satisfactory to the Administrative Agent under the laws purporting
to govern the relevant Loan Document, (x) cause each document (including each
Uniform Commercial Code financing statement, each other security filing
(including each filing with respect to intellectual property owned by each such
Person)) required by the laws purporting to govern the relevant Loan Document or
reasonably requested by the Administrative Agent to be signed, delivered, filed,
registered or recorded in order to create in favor of the Administrative Agent
for the benefit of the Secured Parties a valid, legal and perfected
first-priority security interest in and lien on the Collateral subject to the
Collateral Documents to be so filed, registered or recorded and evidence thereof
delivered to the Administrative Agent, in each case to secure the Obligations
relating to the EUR Revolving Loans, all interest accruing thereon and all fees
and indemnities payable in connection therewith, and (y) deliver an opinion of
counsel in form and substance satisfactory to the Administrative Agent with
respect to each such Subsidiary and the matters set forth in this Section.

 

(f)            Upon the reasonable request of the Administrative Agent, the US
Borrower shall, and shall cause any Loan Party that owns Equity Interests of any
Dutch or other non-U.S. entity to, enter in one or more Dutch law governed (or
such other law governed agreement as the Administrative Agent shall require)
pledge agreements pursuant to which the US Borrower and each such Loan Party
shall pledge (i) 65% of such Equity Interests to secure the US Revolving Loans
(if such Loan Party is a US entity), and (ii) 100% of such Equity Interests to
secure the EUR Revolving Loans, and, in each case, the US Borrower shall, and
shall cause each such Loan Party to take all such necessary action to, cause
such pledges to be legal, valid and enforceable under Dutch (or such other) law.

 

I.              Section 6.14 of the Credit Agreement is deleted in its entirety,
and substituted therefor is the following:

 

SECTION 6.14       Financial Covenants.  The Borrowers shall comply and shall
cause compliance with the following financial covenants, to be measured at the
end of each fiscal quarter:

 

(a)           The Consolidated Leverage Ratio shall at all times be less than or
equal to 2.50 to 1.00.

 

(b)           The Consolidated Fixed Charge Coverage Ratio shall be at all times
greater than or equal to 1.25 to 1.00.

 

(c)           The Consolidated Tangible Net Worth shall at all times be greater
than or equal to the sum of (i) 85% of Consolidated Tangible Net Worth as of the
Third Amendment Effective Date, plus (ii) an amount equal to 50% of the
Consolidated Net Income earned in each fiscal quarter

 

6

--------------------------------------------------------------------------------


 

ending after the Third Amendment Effective Date (with no deduction for a net
loss in any such fiscal quarter), plus (iii) 100% of the amount of all proceeds
(net of costs and expenses) received pursuant to the issuance of any equity
securities, if applicable, by any Borrower or any Subsidiary after December 31,
2006 (excluding proceeds of any issuance made for the purposes of fulfilling a
stock purchase plan or stock incentive plan for the consultants, employees or
directors of any Borrower or any Subsidiary).

 

J.                                        Section 6.15 shall be deleted in its
entirety.

 

K.            Section 9.15 is amended by deleting the phrase “Terms Loans,”.

 

L.             Schedule I of the Credit Agreement is hereby amended by deleting
such Schedule I in full and substituting therefor Schedule I to this Amendment.

 

M.           Schedule 3.01 of the Credit Agreement is hereby deleted in its
entirety, and substituted therefor is a revised Schedule 3.01 attached to this
Amendment.

 

2.             Other Agreements.

 

(a)           The Borrowers, Lenders and Agents agree that all of the Loan
Documents are hereby amended to reflect the amendments set forth herein and that
no further amendments to any Loan Documents are required to reflect the
foregoing.

 

(b)           All references in any document to “Credit Agreement” or any “Loan
Document” shall refer to the Credit Agreement or any such Loan Document, as
amended pursuant to this Amendment.

 

3.             Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions (the date that all such
conditions are satisfied, the “Third Amendment Effective Date”):

 

(a)           The Agents shall have received:

 

(i)            from each party hereto a counterpart of this Amendment signed on
behalf of such party;

 

(ii)           each item set forth on the Closing Documents Checklist attached
hereto as Exhibit B; and

 

(iii)          such other documents, certificates and instruments as the Agents
or any Lender or its counsel may have reasonably requested, such documents,
certificates and instruments to be satisfactory to the Agents, the Lenders and
their counsel in all respects in their sole discretion.

 

(b)           All governmental and third party approvals necessary or, in the
discretion of the Lenders, advisable in connection with the financing
contemplated hereby and the continuing

 

7

--------------------------------------------------------------------------------


 

operations of the Borrower and its Subsidiaries shall have been obtained and be
in full force and effect.

 

(c)           The Agents and the Lenders shall have received all fees and other
amounts due and payable on or prior to the Third Amendment Effective Date,
including to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including, without limitation, reasonable fees, disbursements and
other charges of counsel) required to be reimbursed or paid by the Borrowers or
any other Loan Party hereunder or under any separate agreements.

 

4.             Representations, Warranties and Covenants.  The Borrowers hereby
certify to the Lenders that as of the date of this Amendment and as of the Third
Amendment Effective Date (after giving effect to this Amendment and the
transactions contemplated hereby) all of the Borrowers’ representations and
warranties contained in the Credit Agreement and each of the Loan Documents are
true, accurate and complete, and no “Default” or “Event of Default” exists under
(and as defined in) the Credit Agreement or any of the Loan Documents.  Without
limiting the generality of the foregoing, each Borrower represents and warrants
that (i) the execution and delivery of this Amendment has been authorized by all
necessary action on the part of such Borrower, (ii) the person executing this
Amendment on behalf of such Borrower is duly authorized to do so, and (iii) this
Amendment constitutes the legal, valid, binding and enforceable obligation of
such Borrower, enforceable against such Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

5.             Additional Documents.  The Borrowers shall execute and deliver,
and shall cause to be executed and delivered, to the Agents or the Lenders at
any time and from time to time such documents and instruments, including without
limitation additional amendments to the Credit Agreement and the Loan Documents,
as the Agents or the Lenders may reasonably request to confirm and carry out the
transactions contemplated hereby or by any other Loan Documents executed in
connection herewith.

 

6.             Continuation of the Credit Agreement and Loan Documents.  Except
as specified in this Amendment, the provisions of the Credit Agreement and the
Loan Documents shall remain in full force and effect, and if there is a conflict
between the terms of this Amendment and those of the Credit Agreement or the
Loan Documents, the terms of this Amendment shall control.  This Amendment is a
Loan Document.

 

7.             Ratification and Reaffirmation of Obligations by Borrower;
Assignment of EUR Borrower Obligations.  Each Borrower hereby (a) ratifies and
confirms all of its Obligations under the Credit Agreement and each of the other
Loan Documents, and acknowledges and agrees that such Obligations remain in full
force and effect, and (b) ratifies, reaffirms and reapproves in favor of the
Agents and each Lender, as applicable, the terms and provisions of the Credit
Agreement and each of the other Loan Documents, including (without limitation),
its pledges and other grants of Liens and security interests pursuant to the
Collateral Documents.  Precision Motor Technology B.V. hereby fully and forever
assigns to Allied Motion Technologies, B.V., and Allied Motion Technologies,
B.V. hereby fully and forever accepts and assumes, all of Precision Motor
Technology B.V.’s, rights and obligations as the “EUR

 

8

--------------------------------------------------------------------------------


 

Borrower” under the Credit Agreement, as amended hereby, and the other Loan
Documents, as if Allied Motion Technologies B.V. were an original Borrower and
the EUR Borrower thereunder.

 

8.             Release and Indemnification.

 

(a)           Each Borrower and each Guarantor hereby fully, finally, and
forever releases and discharges the Agents and each Lender, and their respective
successors, assigns, directors, officers, employees, agents and representatives,
from any and all causes of action, claims, debts, demands and liabilities, of
whatever kind or nature, in law or equity, of any Borrower or any Guarantor,
whether now known or unknown to any Borrower or any Guarantor in respect of
(a) the Obligations under the Credit Agreement and each of the other Loan
Documents or (b) the actions or omissions of any Agent or any Lender in any
manner related to the Obligations under the Credit Agreement and each of the
other Loan Documents; provided that this Section shall only apply to and be
effective with respect to events or circumstances existing or occurring prior to
and including the date of this Amendment.

 

(b)           Without limiting Section 9.03 of the Credit Agreement, each
Borrower and each Guarantor hereby agrees to indemnify, defend, and hold
harmless each and all of the Agents and Lenders (each an “Indemnified Party” and
collectively the “Indemnified Parties”) from and against any and all accounts,
covenants, agreements, obligations, claims, debts, liabilities, offsets,
demands, costs, expenses, actions or causes of action of every nature, character
and description, whether arising at law or equity or under statute, regulation
or otherwise, and whether liquidated or unliquidated, contingent or
noncontingent, known or unknown, suspected or unsuspected (“Claims”), arising
from or made under any legal theory, which any of Indemnified Parties may incur
as a direct or indirect consequence of or in relation to any acts or omissions
of any Borrower or any Guarantor arising from or relating to any of: (i) the
Loan Documents; (ii) this Amendment; or (iii) any documents executed by any
Borrower or any Guarantor in connection with this Amendment.  Should any
Indemnified Party incur any such Claims, or defense of or response to any Claims
or demand related thereto, the amount thereof, including costs, expenses and
attorneys’ fees, shall be added to the amounts due under the Loan Documents, and
shall be secured by any and all liens created under and pursuant to the Loan
Documents.  This indemnity shall survive until the Obligations have been
indefeasibly paid in full and the termination, release or discharge of any
Borrower and any Guarantor.  To the extent permissible under applicable law,
this indemnity shall not limit any other rights of indemnification, subrogation
or assignment, whether explicit, implied, legal or equitable, that any
Indemnified Party may have; provided that no Indemnified Party shall have the
right to indemnification to the extent that a Claim arises out of the
Indemnified Party’s gross negligence or willful misconduct.

 

9.             Miscellaneous.

 

(a)           THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
COLORADO, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.  This
Amendment shall be

 

9

--------------------------------------------------------------------------------


 

binding upon and inure to the benefit of the parties hereto and their successors
and permissible assigns.

 

(b)           All representations and warranties made in this Amendment, the
Credit Agreement or any Loan Document including any Loan Document furnished in
connection with this Amendment shall survive the execution and delivery of this
Amendment and the other related Loan Documents, and no investigation by the
Agents or any Lender or any closing shall affect the representations and
warranties or the right of the Agents or any Lender to rely upon them.

 

(c)           This Amendment and all documents to be executed and delivered
hereunder may be delivered in the form of a facsimile copy, subsequently
confirmed by delivery of the originally executed document.  This Amendment may
be executed in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument.

 

(d)           This Amendment, the Credit Agreement, the other Loan Documents,
and all other instruments, documents and agreements executed and delivered in
connection with this Amendment, the Credit Agreement and the other Loan
Documents, embody the final, entire agreement among the parties hereto with
respect to the subject matter hereof.  There are no oral agreements among the
parties hereto.  This Amendment may not be amended or modified orally, but only
by a written agreement meeting the requirements of Section 9.02 of the Credit
Agreement.

 

(e)           The section headings herein are for convenience only and shall not
affect the construction hereof.

 

(f)            Other than as expressly stated herein, this Amendment and the
amendments set forth herein do not constitute a waiver by Lenders and Agents of
Borrower’s or any other Loan Party’s compliance with any covenants, or a waiver
of any Defaults or Events of Default, under the Credit Agreement or any of the
Loan Documents, and shall not entitle the Borrowers or any other Loan Party to
any similar or other amendments in the future.  Without limiting the foregoing,
except as specifically set forth herein, Lenders and Agents continue to reserve
all rights and remedies available to Lenders and Agent under the Credit
Agreement and the Loan Documents, under law (including without limitation
Article 9 of the Uniform Commercial Code) and at equity.

 

(g)           In case any provision of or obligation under this Amendment shall
be held by any court of competent jurisdiction to be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agents have executed this
Third Amendment to Credit Agreement as of the date first above written.

 

 

 

ALLIED MOTION TECHNOLOGIES INC., as US Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ALLIED MOTION TECHNOLOGIES B.V., as EUR Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PRECISION MOTOR TECHNOLOGY B.V., as assignor

 

 

 

By: Allied Motion Technologies B.V., Director

 

 

 

By:

 

 

Name:

 

 

Title:

Director of Allied Motion Technologies B.V.

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Karen Lowe

 

 

Senior Vice President

 

 

 

 

 

 

 

J.P. MORGAN EUROPE LIMITED,
as EUR Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT BY GUARANTORS:

 

Each of the undersigned hereby (i) acknowledges the accuracy of the Recitals in
the foregoing Amendment, (ii) consents to the modification of the Credit
Agreement and the other Loan Documents and to all other matters in the foregoing
Amendment, (iii) reaffirms the respective Guaranty Agreement executed by the
undersigned and any other agreements, documents and instruments securing or
otherwise related thereto (collectively, the “Guarantor Documents”),
(iv) acknowledges that the Guarantor Documents continue in full force and
effect, remain unchanged (except as specifically modified by the Amendment), are
valid, binding and enforceable in accordance with their respective terms and
guaranty or secure, as the case may be, the Obligations under the Credit
Agreement as increased or otherwise changed pursuant to the Amendment,
(v) agrees that all references, if any, in the Guarantor Documents to the Credit
Agreement and the other Loan Documents are modified to refer to those documents
as modified by the Amendment, and (vi) agrees to be bound by the release of the
Agents and the Lenders as set forth in the Amendment.  The undersigned
Guarantors hereby certify to the Lenders that, as of the date of the Amendment
and as of the Third Amendment Effective Date (after giving effect to the
Amendment), all of the Guarantors’ representations and warranties contained in
each of the Loan Documents are true, accurate and complete, and no “Default” or
“Event of Default” exists under (and as defined in) the Credit Agreement or any
of the Loan Documents.  Without limiting the generality of the foregoing, each
Guarantor represents and warrants that (i) the execution and delivery of this
Acknowledgement and Consent by Guarantors has been authorized by all necessary
action on the part of such Guarantor, (ii) the person executing this
Acknowledgement and Consent by Guarantors on behalf of such Guarantor is duly
authorized to do so, and (iii) this Acknowledgement and Consent by Guarantors
constitutes the legal, valid, binding and enforceable obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  All capitalized terms above not otherwise defined have the meanings
given them in the foregoing Amendment.

 

 

 

ALLIED MOTION CONTROL CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

COMPUTER OPTICAL PRODUCTS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

EMOTEQ CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

MOTOR PRODUCTS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

AMOT I, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

AMOT II, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

AMOT III, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

STATURE ELECTRIC, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PRECISION MOTOR TECHNOLOGY B.V.

 

 

 

By: Allied Motion Technologies B.V., Director

 

 

 

  By:

 

 

  Name:

 

 

  Title:

Director of Allied Motion Technologies B.V.

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

Commitments

 

Lender

 

US Revolving
Loan
Commitment

 

EUR Revolving
Loan
Commitment

 

Applicable
Percentage

 

JPMORGAN CHASE BANK, N.A.

 

$

4,000,000

 

€

3,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

Subsidiaries

 

(See attached.)

 

--------------------------------------------------------------------------------


 

EXHIBIT B — CLOSING DOCUMENTS CHECKLIST

 

(See attached.)

 

--------------------------------------------------------------------------------